Memorandum on Petition for Rehearing
PER CURIAM.
In our analysis of collateral estoppel at part II of our opinion, 444 F.2d 213, we relied on Triplett v. Lowell, 297 U.S. 638, 56 S.Ct. 645, 80 L.Ed. 949 (1936), and related cases for the proposition that mutuality of estoppel is a strict requirement in patent litigation. Since Triplett has been overruled by Blonder-Tongue Laboratories, Inc. v. University of Illinois Foundation, 402 U.S. 313, 91 S.Ct. 1434, 28 L.Ed.2d 788 (1971), McGraw-Edison argues that we must reverse our initial decision and affirm the judgment of the district court. We disagree.
An initial problem posed by MeGraw-Edison’s argument is whether the assertion of their estoppel defense was timely. The decision on which McGrawEdison bases its defense of estoppel, Grantham v. Morgan Linen Service, Inc., No. 68 C 252 (N.D.Ill., July 28, 1969), appeal dismissed, 426 F.2d 237 (7th Cir. 1970), was filed over seven weeks before the Granthams’ claims in this suit were finally dismissed in full. While the district judge hearing the instant suit had knowledge of the termination of the Morgan Linen Service litigation, the record does not show where he obtained that knowledge; and as we pointed out in our decision, the judge did not purport to apply the doctrine of estoppel. No motion setting up the Morgan Linen Service judgment as a bar to the Granthams’ *217claims was filed in the district court. The pendency of the Granthams’ late filed appeal from the Morgan Linen Service judgment did not detract from the conclusive effect of that judgment. Prager v. El Paso National Bank, 417 F.2d 1111 (5th Cir. 1969). See also IB J. Moore, Federal Practice ¶ 0.416 [3] (2d ed. 1965). McGraw-Edison did not assert the Morgan Linen Service judgment as a bar until March 9, 1970 when it filed its motion to dismiss the Grant-hams’ appeal in the instant case. A party normally may not rely on an estoppel which was available to him in the trial court but which was not raised prior to appeal. See West Virginia N. R. R. v. United States, 391 F.2d 627, 636 (Ct.Cl. 1968).
We need not rely solely on Mc-Graw-Edison’s late assertion of its estoppel defense, for the Blonder-Tongue decision was not intended to constitute a wholesale rejection of the mutuality requirement. The holding of Blonder-Tongue was that “Triplett should be overruled to the extent it forecloses a plea of estoppel by one facing a charge of infringement of a patent that has once been declared invalid.” That holding does not reach this case where there has never been a determination of the validity of the Granthams’ patents; and we do not believe that this is a proper case for the extension of Blonder-Tongue’s abrogation of the mutuality requirement to situations where there has not been a prior determination of patent invalidity.
After thorough consideration, we have concluded that the district court made a clear error of law in dismissing the Granthams’ complaint. We are not precluded from correcting that error because a similar error in the Morgan Linen Service litigation went uncorrected. Had the Granthams been aware of the impending partial abrogation of the mutuality requirement and the possibility that the judgment adverse to them in the Morgan Linen Service litigation might be asserted against them by other alleged infringers not parties to that action, they would undoubtedly have been more diligent in prosecuting their appeal from that judgment.
On the record before us, we believe that the application of the doctrine of collateral estoppel to bar the Grant-hams from presenting their claims would result in manifest injustice. Accordingly, we should not be obliged to apply the doctrine of estoppel even if the mutuality requirement had been met. See Restatement of Judgments § 70 (1942).
The petition for rehearing is denied.